DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10963305. Although the claims at issue are not identical, they are not patentably distinct from each other because see rejection below.

Instant Application
10963305 Patent
1. A method comprising: determining, by at least one processor, a quota for each of a plurality of nodes in view of one or more factors associated with a respective node; setting a local counter stored in a memory of each of the nodes to the value of the relevant quota; in response to a request to access a resource made by an end device: serving the request with a first node in the nodes, wherein the local counter stored in the memory of the first node is more than zero; and decrementing the local counter stored in the memory of the first node by one after serving the request; and sending synchronization data from each of the nodes to the at least one processor, the synchronization data including the value of the local counter stored in the memory of the relevant node.
1. A method comprising: determining, by an orchestrator, a quota for each of a plurality of nodes in view of one or more factors associated with a respective node; setting a local counter stored in a memory of each of the nodes to the value of the relevant quota; in response to a request to access a resource made by an end device: serving the request with a first node in the nodes, wherein the local counter stored in the memory of the first node is more than zero; and decrementing the local counter stored in the memory of the first node by one after serving the request; and at an end of a synchronization period, sending synchronization data from each of the nodes to the orchestrator, the synchronization data including the value of the local counter stored in the memory of the relevant node at the end of the synchronization period.
2. The method of claim 1, further comprising: determining the quota for each of the nodes according to an allocation policy; and updating the allocation policy based on the synchronization data received from each of the nodes.

2. The method of claim 1, further comprising: determining the quota for each of the nodes according to an allocation policy; and updating the allocation policy based on the synchronization data received from each of the nodes.
3. The method of claim 1, further comprising determining an additional quota for the first node when the first node's local counter reaches zero before an end of a synchronization period.
3. The method of claim 1, further comprising determining an additional quota for the first node when the first node's local counter reaches zero before the end of the synchronization period.
4. The method of claim 1, further comprising, by each of the nodes, sending the synchronization data to a respective processor of the at least one processor after serving an individual request to use the resource received from the end device.
4. The method of claim 1, further comprising, by each of the nodes, sending the synchronization data to the orchestrator after serving an individual request to use the resource received from the end device.
5. The method according to claim 1, wherein the at least one processor includes an orchestrator executing on a server.
5. The method according to claim 1, wherein the orchestrator executes on a server.
6. The method according to claim 5, wherein the resource is coupled to the server.
6. The method according to claim 5, wherein the resource is coupled to the server.
7. The method according to claim 6, wherein the resource is an end point of an application program interface hosted on the server.
7. The method according to claim 6, wherein the resource is an end point of an application program interface hosted on the server.
8. The method according to claim 1, further comprising distributed control logic executing, at least in part, on a plurality of the processors of the nodes.

9. The method according to claim 1, wherein each of the nodes is in communication with the relevant end device via a computer network.

10. The method according to claim 1, further comprising performing, by the nodes, a distributed task with the resource.

11. The method according to claim 1, wherein the resource is an end point of an application program interface hosted on a computing device.

12. The method according to claim 1, wherein the one or more factors include at least one of an average consumption of previously issued quotas, a network traffic condition, a network capacity condition, and a load balancing metric.

13. The method according to claim I, wherein the first node sends a notification to the at least one processor that the local counter stored in the memory of the first node reached zero before an end of a synchronization period.

14. The method according to claim 13, wherein, responsive to receiving the notification at the at least one processor, additional quota is issued to the first node before the end of the synchronization period.

15. The method according to claim 13, wherein the first node stops serving requests when sending the notification.

16. The method according to claim 1, wherein each respective node stops serving requests when a respective local counter reaches zero.

17. The method according to claim 1, wherein the respective values of each of the quotas of the plurality of nodes is determined to be only one.

18. The method according to claim 1, wherein each of the quotas of the plurality of nodes is initially determined to be zero, further comprising each of the plurality of nodes sending an authorization request when receiving an authorization request from an end device.
8. The method according to claim 1, further comprising distributed control logic executing, at least in part, on a plurality of the processors of the nodes.

9. The method according to claim 1, wherein each of the nodes is in communication with the relevant end device via a computer network.

10. The method according to claim 1, further comprising performing, by the nodes, a distributed task with the resource.

11. The method according to claim 1, wherein the resource is an end point of an application program interface hosted on a computing device.

12. The method according to claim 1, wherein the one or more factors include at least one of an average consumption of previously issued quotas, a network traffic condition, a network capacity condition, and a load balancing metric.

13. The method according to claim 1, wherein the first node sends a notification to the orchestrator that the local counter stored in the memory of the first node reached zero before the end of the synchronization period.

14. The method according to claim 13, wherein, responsive to receiving the notification at the orchestrator, additional quota is issued to the first node before the end of the synchronization period.

15. The method according to claim 13, wherein the first node stops serving requests when sending the notification.

16. The method according to claim 1, wherein each respective node stops serving requests when a respective local counter reaches zero.

17. The method according to claim 1, wherein the respective values of each of the quotas of the plurality of nodes is determined to be only one.

18. The method according to claim 1, wherein each of the quotas of the plurality of nodes is initially determined to be zero, further comprising each of the plurality of nodes sending an authorization request when receiving an authorization request from an end device.
19. A non-transitory computer readable medium storing instructions, which when executed, are configured to cause: determining, by at least one processor, a quota for each of a plurality of nodes in view of one or more factors associated with a respective node; setting a local counter stored in a memory of each of the nodes to the value of the relevant quota; in response to a request to access a resource made by an end device: serving the request with a first node in the nodes, wherein the local counter stored in the memory of the first node is more than zero; and decrementing the local counter stored in the memory of the first node by one after serving the request; and sending synchronization data from each of the nodes to the at least one processor, the synchronization data including the value of the local counter stored in the memory of the relevant node.

20. A method comprising: determining, by at least one processor, a quota for each of a plurality of nodes; determining, by the at least one processor, a soft limit for each of the plurality of nodes, where a value of the soft limit is different than a value of the relevant quota; maintaining a local counter stored in a memory of each of the nodes; in response to a request to use a resource made by an end device: serving the request with a first node in the nodes in accordance with a value of the local counter stored in the first node and in accordance with the soft limit associated with the first node; and modifying the local counter stored in the memory of the first node after serving the request; and sending synchronization data from each of the nodes to the at least one processor, the synchronization data including the value of the local counter stored in the memory of the relevant node.
19. A computer readable medium storing instructions, which when executed by a processor, are configured to cause: determining, by an orchestrator, a quota for each of a plurality of nodes in view of one or more factors associated with a respective node; setting a local counter stored in a memory of each of the nodes to the value of the relevant quota; in response to a request to access a resource made by an end device: serving the request with a first node in the nodes, wherein the local counter stored in the memory of the first node is more than zero; and decrementing the local counter stored in the memory of the first node by one after serving the request; and at an end of a synchronization period, sending synchronization data from each of the nodes to the orchestrator, the synchronization data including the value of the local counter stored in the memory of the relevant node at the end of the synchronization period.

20. A method comprising: determining, by an orchestrator, a quota for each of a plurality of nodes; determining, by the orchestrator, a soft limit for each of the plurality of nodes, where a value of the soft limit is higher than a value of the relevant quota; maintaining a local counter stored in a memory of each of the nodes; in response to a request to use a resource made by an end device: serving the request with a first node in the nodes in accordance with a value of the local counter stored in the first node and in accordance with the soft limit associated with the first node; and modifying the local counter stored in the memory of the first node after serving the request; and sending synchronization data from each of the nodes to the orchestrator, the synchronization data including the value of the local counter stored in the memory of the relevant node.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10999398 teaches: a method for decrementing counter .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196